DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed on 7/5/2022, with respect to objection to claims 1-13 have been fully considered and are persuasive.  The objection to claims 1-13 has been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a method for checking an association of radio nodes and of objects with a radio environment, the method comprising: providing a radio node set of at least three radio nodes spaced apart from each other, each radio node of the radio node set has a radio interface and a timer, wherein there is a time offset between each timer of the radio nodes, wherein at least two radio nodes of the radio node set are reference radio nodes, a distance between each reference radio node and the other reference radio nodes being known and the reference radio nodes form a reference system with a radio environment, at least one radio node of the radio node set is a test radio node, and an association of the at least one test radio node with the radio environment of the reference system is checked, transmitting and receiving signals during a measuring process of radio nodes of the radio node set; operating, during the measuring process, at least two radio nodes of the radio node set operate as transceivers and at least one radio node exclusively as a transmitter or exclusively as a  receiver or as a transceiver during the measuring process; determining, in a first evaluation step of an evaluation process, a system transfer function between two radio nodes of the radio node set and/or a time offset between the timers by two radio nodes of the radio node set by received signals; determining, in a second evaluation step of the evaluation process, on the basis of the system transfer function and / or the time offset from the first evaluation step, at least one distance information between an object in the radio environment of the two radio nodes and the two radio nodes and / or at least one distance information between the two radio nodes as a result; performing, during the evaluation process, in a first pass, the first evaluation step and the second evaluation step at least once for at least one pair of reference radio nodes; performing, during the evaluation process, in a second pass, the first evaluation step and the second evaluation step at least once for a test radio node and a reference radio node; comparing, in the comparison process, at least one result of the first pass of the evaluation process with at least one result of the second pass of the evaluation process; and making a decision as to whether the association of the test radio node and / or the object with the radio environment of the reference system is positive or negative, based on at least one result of the comparison process. The closest prior art, Eggert (US 11,051,124 B2) of the same inventor and applicant, claiming a similar method, but fails to disclose determining, in a first evaluation step of an evaluation process, a system transfer function between two radio nodes of the radio node set and / or a time offset between the timers by two radio nodes of the radio node set by received signals;  determining, in a second evaluation step of the evaluation process, on the basis of the system transfer function and / or the time offset from the first evaluation step, at least one distance information between an object in the radio environment of the two radio nodes and the two radio nodes and / or at least one distance information between the two radio nodes as a result; performing, during the evaluation process, in a first pass, the first evaluation step and the second evaluation step at least once for at least one  pair of reference radio nodes; performing, during the evaluation process, in a second pass, the first evaluation step and the second evaluation step at least once for a test radio node and a reference radio node; comparing, in the comparison process, at least one result of the first pass of the evaluation process with at least one result of the second pass of the evaluation process; and making a decision as to whether the association of the test radio node and / or the object with the radio environment of the reference system is positive or negative, based on at least one result of the comparison process.  These distinct features have been added to independent claim 1, thus rendering claims 1-13 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/11/2022